Name: Commission Regulation (EC) No 1723/1999 of 2 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 3. 8. 1999L 203/18 COMMISSION REGULATION (EC) No 1723/1999 of 2 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities3. 8. 1999 L 203/19 ANNEX to the Commission Regulation of 2 August 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 43,3 999 43,3 0805 30 10 388 52,8 524 90,1 528 65,8 999 69,6 0806 10 10 052 99,6 388 132,7 508 160,4 512 44,9 600 89,8 624 132,1 999 109,9 0808 10 20, 0808 10 50, 0808 10 90 388 69,8 400 70,3 508 73,9 512 75,2 524 44,5 528 36,4 804 93,3 999 66,2 0808 20 50 052 107,8 388 90,9 512 70,0 528 65,7 999 83,6 0809 20 95 052 171,0 400 234,5 616 222,4 999 209,3 0809 40 05 064 51,1 624 188,6 999 119,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.